Citation Nr: 0735026	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and patellofemoral pain syndrome of the right 
knee prior to November 1, 2005, and in excess of 10 percent 
effective November 1, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and patellofemoral pain syndrome of the left 
knee prior to November 1, 2005, and in excess of 10 percent 
effective November 1, 2005.

3.  Entitlement to an evaluation in excess of 20 percent for 
prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1965 and January 1978 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In March 
2003, the RO assigned a decreased rating of 20 percent for 
differentiated prostate cancer with prostatectomy effective 
June 1, 2003.  The RO assigned separate decreased ratings of 
10 percent for bilateral chondromalacia and patellofemoral 
pain syndrome in the knees effective November 1, 2005 in 
August 2005.  Separate 20 percent ratings are in effect for 
the knees prior to November 1, 2005.  In August 2007, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran submitted a waiver of RO 
consideration.  

The issue of entitlement to an evaluation in excess of 20 
percent for prostate cancer status post prostatectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Prior to November 1, 2005, the veteran's right knee 
disability is manifested by no more than moderate deformity 
in the knee and ankle with pain in the medial menisci and 
popliteal areas, x-ray and magnetic resonance imaging (MRI) 
findings of degenerative joint disease, chondromalacia, a 
small tibia fibular soft tissue ganglion, and functional 
impairment due to pain, fatigue, and weakness.

2.  Effective November 1, 2005, the veteran's right knee 
disability is manifested by mild degenerative joint disease, 
functional impairment due to pain, fatigue, and weakness, and 
no objective findings of malunion.  

3.  Prior to November 1, 2005, the veteran's left knee 
disability is manifested by no more than moderate deformity 
in the knee and ankle with pain in the medial menisci and 
popliteal areas, x-ray findings of degenerative joint disease 
and  chondromalacia, and functional impairment due to pain, 
fatigue, and weakness.

4.  Effective November 1, 2005, the veteran's right knee 
disability is manifested by mild degenerative joint disease, 
functional impairment due to pain, fatigue, and weakness, and 
no objective findings of malunion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the right knee disability prior to November 1, 2005; and 
in excess of 10 percent effective November 1, 2005 have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for the left knee disability prior to November 1, 2005; and 
in excess of 10 percent effective November 1, 2005 have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2005 
and June 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a March 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The RO originally granted service connection for a bilateral 
knee disability in April 1993 assigning separate 10 percent 
ratings effective March 20, 1993.  These ratings were 
confirmed in May 1994.  In April 1999, the Board granted 
separate increased ratings of 20 percent for the bilateral 
knee disabilities effective September 11, 1996.  These 
ratings were confirmed in rating decisions dated from April 
2001 to January 2003.  The RO proposed to decrease the 20 
percent ratings for the bilateral knees to 10 percent in 
April 2005 and, in August 2005 did so, effective November 1, 
2005.

The veteran seeks higher ratings for his bilateral knee 
disabilities.  He submitted a lay statement from his 
neighbor, who indicated that he had observed the veteran's 
knee pain and sometimes helped him with yard work.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's bilateral chondromalacia and patellofemoral 
pain syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5262 for impairment of the tibia and fibula.  A 10 
percent rating is assigned for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
rating is assigned for malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent rating is 
assigned for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent rating is assigned 
for nonunion of the tibia with loose motion requiring a 
brace.

Right knee prior to November 1, 2005

The veteran's right knee disability was assigned a 20 percent 
rating prior to November 1, 2005.  In order to get the next 
higher 30 percent rating, the evidence must show malunion of 
the tibia and fibula with marked knee or ankle disability.  A 
40 percent rating is assigned for nonunion of the tibia with 
loose motion requiring a brace.

A November 2004 private medical record shows mild deformity 
in the knee and tenderness in the medial menisci and 
popliteal areas.  A November 2004 VA orthopedic record shows 
that the knee was stable.  There was minimal tenderness to 
palpation over the medial joint line.  A March 2005 VA 
examination report shows the veteran reported instability in 
his right knee, as well as pain, stiffness, weakness, and 
swelling.  He did not have any episodes of dislocation or 
recurrent subluxation; and examination of the right knee was 
not significant for obvious deformity.  The knee was 
minimally tender to palpate over the medial joint line and 
stable to anterior and posterior varus and valgus stresses at 
0, 30, and 90 degrees.  X-rays of the right knee showed no 
fracture, dislocations, or degenerative appearing lesions.

In May 2005, a private medical record notes joint deformity 
and crepitus in the knee.  The knee was very tender at the 
medial meniscus; and there was an ankle joint deformity with 
mild swelling noted.  Dorsiflexion of the ankle was to 10 
degrees; plantar flexion was to 20 degrees.  The veteran was 
unable to walk on his heels and toes.  The impression was 
degenerative joint disease in the knee and ankle and an 
apparent tear in the meniscus of the right knee.  A January 
2005 private medical record shows complaints of popping, 
clicking, and locking up of the knee.  Examination of the 
right knee showed the veteran was tender to palpation along 
the joint lines both medially and laterally.  He was stable 
to anterior/posterior drawer and to varus and valgus stress 
at 0 and 30 degrees of function.  X-ray examination of the 
knee demonstrated no obvious fracture or dislocation and 
joint space was still maintained.  The impression was 
internal derangement of the right knee status post previous 
arthroscopy.  A February 2005 private magnetic resonance 
imaging (MRI) report shows medial femoral condyle 
chondromalacia as well as a small tibia fibular soft tissue 
ganglion.

VA orthopedic records dated from June 2005 to September 2005 
show the veteran had good motion in the knee and was stable 
to ligamentous examination.  He was very tender over the 
medial joint line.  

While the veteran has deformities in the knee and ankle and a 
May 2005 private record notes an apparent tear in the 
meniscus, these are not shown to be more than moderate 
disabilities.  The knee was found to be consistently stable 
with no fracture or dislocation and the deformity in the knee 
was found to be mild in November 2004.  The ankle motion is 
about half way between what is considered normal.  According 
to 38 C.F.R. § 4.71a, Plate II, normal ankle motion is from 0 
to 20 degrees dorsiflexion and 0 to 45 degrees plantar 
flexion.  As noted, plantar flexion was to 20 degrees and 
dorsiflexion was to 10 degrees.  These findings do not rise 
to the level of marked ankle or knee disability with malunion 
of the tibia and fibula.  Therefore, a rating higher than 20 
percent under DC 5262 for the right knee prior to November 1, 
2005 is not warranted.

None of the remaining diagnostic codes that allow for a 
rating higher than 20 percent apply.  The medical evidence 
does not show ankylosis of the right knee under DC 5256, as 
the knee is not shown to be immobile and consolidated.  See 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  As the knee was found stable, the medical evidence also 
does not show lateral instability under DC 5257.  

Limitation of flexion of the leg under DC 5260 warrants a 30 
percent rating if flexion is to 15 degrees; but the most 
severe flexion in the right leg was to 75 degrees in May 
2005.  VA and private medical records dated from November 
2004 to September 2005 show normal range of motion in the 
right knee.  An evaluation under DC 5261 for limitation of 
extension does not apply, as the veteran's extension was 
found to 0 degrees, which is normal under 38 C.F.R. § 4.71a, 
Plate II.  

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.

VA and private medical records dated from November 2004 to 
September 2005 show degenerative joint disease of the left 
knee.  However, the veteran already has been compensated for 
any limitation of motion by the 20 percent rating assigned 
under DC 5262.  To assign a separate rating for limitation of 
motion due to arthritis would be considered compensating the 
same disability twice and is not permitted by the 
regulations. 38 C.F.R. § 4.14.

Right knee effective November 1, 2005

 Effective November 1, 2005, the veteran's right knee 
disability was decreased to 10 percent under DC 5262.  In 
order to get the next higher 20 percent rating, the evidence 
must show impairment of the tibia and fibula, malunion with 
moderate knee or ankle disability.

A January 2007 VA examination report shows the veteran wore a 
hinged right knee brace and used a cane to help him ambulate.  
On physical examination, he was stable to varus and valgus 
examination at both 0 degrees and 30 degrees of flexion.  The 
assessment was right knee mild degenerative joint disease.

This medical record does not support the criteria for the 
next higher 20 percent rating for the right knee under DC 
5262.  While the veteran wears a right knee brace, objective 
evaluation does not show malunion in the knee.

None of the remaining diagnostic codes allow for a rating 
higher than 10 percent.  The medical evidence does not show 
ankylosis of the right knee under DC 5256.  As the knee was 
found stable, the medical evidence also does not show lateral 
instability under DC 5257.  

A 20 percent rating is assigned for limitation of flexion of 
the leg to 30 degrees under DC 5260.  Although it was not 
specified which knee, a March 2006 private medical record 
shows flexion to 100 degrees.  A January 2007 VA examination 
report also shows flexion to 100 degrees in the right knee.  
These findings do not warrant a 20 percent rating under DC 
5260.  Limitation of extension of the knee to 15 degrees 
warrants a 20 percent rating; but extension was consistently 
found to 0 degrees in March 2006 and January 2007, which was 
noted to be full.  See also 38 C.F.R. § 4.71a, Plate II.  

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
While the record shows degenerative arthritis in the knee, 
the veteran already has been compensated for any limitation 
of motion by the 10 percent rating assigned under DC 5262.  
To assign a separate rating for limitation of motion due to 
arthritis would be considered compensating the same 
disability twice and is not permitted by the regulations. 
38 C.F.R. § 4.14.

Left knee prior to November 1, 2005

The veteran's left knee disability was assigned a 20 percent 
rating under DC 5262 prior to November 1, 2005.  In order to 
get the next higher 30 percent rating, the evidence must show 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia with loose motion requiring a brace.

A November 2004 private medical record shows mild deformity 
in the knee and tenderness in the medial menisci and 
popliteal areas.  A March 2005 VA examination report shows 
the veteran reported locking and catching in his left knee, 
as well as pain, stiffness, weakness, and swelling.  He did 
not have any episodes of dislocation or recurrent 
subluxation; and examination of the right knee revealed no 
deformities.  The knee was minimally tender to palpate over 
the medial joint line and stable to anterior and posterior 
varus and valgus stresses.  X-rays of the left knee showed no 
fracture, dislocations, or degenerative appearing lesions.

In May 2005, a private medical record notes joint deformity 
and crepitus in the knee.  The knee was very tender at the 
medial meniscus; and there was an ankle joint deformity with 
mild swelling noted.  Dorsiflexion of the ankle was to 10 
degrees; plantar flexion was to 20 degrees.  He was unable to 
walk on his heels and toes.  The impression was degenerative 
joint disease in the knee and ankle.  

VA orthopedic records dated from June 2005 to October 2005 
show the veteran had good motion in the knee and was stable 
to ligamentous examination.  He was very tender over the 
medial joint line.  

While the veteran has deformities in the knee and ankle, 
these are not shown to be more than moderate disabilities.  
The knee was found to be consistently stable with no fracture 
or dislocation and the deformity in the knee was found to be 
mild in November 2004.  The ankle motion is about half way 
between what is considered normal.  According to 38 C.F.R. 
§ 4.71a, Plate II, normal ankle motion is from 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  As 
noted, plantar flexion was to 20 degrees and dorsiflexion was 
to 10 degrees.  These findings do not rise to the level of 
marked ankle or knee disability with malunion of the tibia 
and fibula.  Therefore, a rating higher than 20 percent under 
DC 5262 for the left knee prior to November 1, 2005 is not 
warranted.

None of the remaining diagnostic codes allow for a rating 
higher than 20 percent.  The medical evidence does not show 
ankylosis of the left knee under DC 5256, as the knee is not 
shown to be immobile and consolidated.  See Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  As the 
knee was found stable, the medical evidence also does not 
show lateral instability under DC 5257.  

Limitation of flexion of the leg under DC 5260 warrants a 30 
percent rating if flexion is to 15 degrees; but the most 
severe flexion in the right leg was to 75 degrees in May 
2005.  A November 2004 private medical record shows normal 
range of motion.  A March 2005 VA examination report shows 
flexion to 130 degrees.  In September 2005, the veteran's 
range of motion reportedly was good.  An evaluation under DC 
5261 for limitation of extension of the leg also does not 
apply.  For the most part, the veteran's extension was found 
to 0 degrees, which is normal under 38 C.F.R. § 4.71a, Plate 
II.  Extension was to 5 degrees in March 2005; this does not 
warrant a compensable rating.   

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.

VA and private medical records dated from November 2004 to 
September 2005 show degenerative joint disease of the left 
knee.  However, the veteran already has been compensated for 
any limitation of motion by the 20 percent rating assigned 
under DC 5262.  To assign a separate rating for limitation of 
motion due to arthritis would be considered compensating the 
same disability twice and is not permitted by the 
regulations. 38 C.F.R. § 4.14.

Left knee effective November 1, 2005

Effective November 1, 2005, the veteran's left knee 
disability was decreased to 10 percent under DC 5262.  In 
order to get the next higher 20 percent rating, the evidence 
must show impairment of the tibia and fibula, malunion with 
moderate knee or ankle disability.

A January 2007 VA examination report shows the veteran wore a 
hinged left knee brace and used a cane to help him ambulate.  
On physical examination, he was stable to varus and valgus 
examination at both 0 degrees and 30 degrees.  The assessment 
was left knee mild degenerative joint disease.

This medical record does not support the criteria for the 
next higher 20 percent rating for the right knee.  While the 
veteran wears a left knee brace, objective evaluation does 
not show malunion in the knee.

None of the remaining diagnostic codes allow for a rating 
higher than 10 percent.  The medical evidence does not show 
ankylosis of the left knee under DC 5256.  As the knee was 
found stable, the medical evidence also does not show lateral 
instability under DC 5257.  

A 20 percent rating is assigned for limitation of flexion of 
the leg to 30 degrees under DC 5260.  Although it was not 
specified which knee, a March 2006 private medical record 
shows flexion to 100 degrees.  A January 2007 VA examination 
report also shows flexion to 110 degrees in the right knee.  
These findings do not warrant a 20 percent rating under DC 
5260.  Limitation of extension of the knee to 15 degrees 
warrants a 20 percent rating; but extension was consistently 
found to 0 degrees in March 2006 and January 2007, which was 
noted to be full.  See also 38 C.F.R. § 4.71a, Plate II.  

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
While the record shows degenerative arthritis in the knee, 
the veteran already has been compensated for any limitation 
of motion by the 10 percent rating assigned under DC 5262.  
To assign a separate rating for limitation of motion due to 
arthritis would be considered compensating the same 
disability twice and is not permitted by the regulations. 
38 C.F.R. § 4.14.

In evaluating the veteran's knee claims, consideration of 
whether higher disability evaluations are warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995) has been given.  The medical evidence shows 
functional impairment due to pain, weakness, and fatigue.  
Any functional loss related to the knees, however, already is 
contemplated by the separate 20 percent ratings assigned 
under DC 5262 prior to November 1, 2005 and the 10 percent 
ratings assigned effective November 1, 2005.  Even with the 
reports of pain, fatigue, and weakness in the knees, range of 
motion was no less than 0 degrees of extension and 100 
degrees of flexion in the right knee and 0 degrees of 
extension and 110 degrees of flexion in the left knee.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

Also considered were the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected knee disabilities is 
demonstrated; nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  A November 2004 private medical examination 
report noted that the veteran was on disability through his 
former employer, the U.S. Post Office, and that arthritis was 
one of the reasons.  A May 2005 private medical record also 
notes that the veteran could not perform work that involved 
prolonged standing/ walking, climbing stairs/ladders, 
squatting, kneeling, crawling, bending, twisting, stooping, 
or lifting more than 25 pounds.  However, the knees were not 
specifically mentioned as the cause for this impairment.  
While the evidence shows the veteran's bilateral knee 
disability potentially affects the veteran's employability, 
the knee disabilities specifically have not been shown to 
cause marked interference with employment.  The November 2004 
private medical report notes that the veteran also had 
narcolepsy and arthritis in his back.  It further reported 
that if he had the required skills and knowledge he could 
perform sedentary work (e.g., desk work) which involved 
sitting with alternate standing and walking as needed. 

The preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent for the bilateral knees 
prior to November 1, 2005, and in excess of 10 percent from 
November 1, 2005.  There is no doubt to be resolved.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and patellofemoral pain syndrome of the right 
knee prior to November 1, 2005, and in excess of 10 percent 
effective November 1, 2005 is denied.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and patellofemoral pain syndrome of the left 
knee prior to November 1, 2005, and in excess of 10 percent 
effective November 1, 2005 is denied.


REMAND

The veteran was examined for post-operative residuals of 
prostacetomy in September 2003.  In August 2007, however, the 
veteran in essence testified that the residuals of 
prostatectomy had worsened since then.  Specifically, he 
noted that he had to change absorbent materials four to five 
times a day, whereas previously the most severe findings 
reported in September 2003 were that he went to the bathroom 
once every one to two hours in the day time and at night lost 
control of urine.  Most recently, in a February 2007 private 
medical record, the veteran reported that his urinary 
frequency had decreased from five or six times to four or 
five times.  It was not noted whether this was during the day 
or at night or how often he had to change any absorbent 
materials.  An August 2007 letter from a private physician 
notes that the veteran required on an ongoing basis multiple 
pads in the form of Depends, although it was not noted how 
frequently he had to change the absorbent materials.
 
When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his prostate cancer 
status post prostatectomy has increased since the September 
2003 VA examination.  38 C.F.R. § 3.159(c).  The medical 
evidence shows that the predominant manifestation of the 
veteran's residuals of prostatectomy is voiding dysfunction 
based on urine leakage and frequency.  Therefore, his present 
level of disability should be assessed based on those 
factors.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
genitourinary examination to determine the 
present severity of his residuals of 
prostatectomy.  Specifically the examiner 
should do the following:

(a)  Determine how many times a day the 
veteran must change his absorbent 
materials or whether he has to use an 
appliance due to voiding dysfunction.     

(b)  Determine his urinary frequency by 
assessing the intervals between daytime 
voiding (in hours) or how many times per 
night he awakens to void. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


